DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art of which it pertains. Currently, the abstract discloses a device and what it determines, however it does not recite an improvement made by the device to the art. Furthermore, the abstract is not within the range of 50 to 150 words in length.  
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure sensor including height determination with improved flexibility and reliability.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 appears to have a typographical error of depending claim 13 from claim 1 instead of claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 improperly depends from claim 1 as the inclination sensor is recited in claim 11. For the purpose of examination, the claim will be treated as correctly depending from claim 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, 11, and 14-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Junker et al US 20150069814 (hereinafter “Junker”).
Regarding claim 1, Junker discloses a device (shield support frame-10 includes a flexible hose level-17) for determining relative heights between two points, the device comprising: o a connecting hose (hose-18) filled with a liquid, with two opposite ends; o a first 
Regarding claim 5, Junker discloses additional pressure sensors (pressure sensors-29 and 34) at each end of the connecting hose, wherein the pressure sensors at the respective end of the connecting hose are arranged around a common centre point and have a fixed positional relationship to one another, and wherein the processor is configured o to determine the relative height based on the mean values of the pressures measured by means of the pressure sensors at the respective end of the connecting hose, or o to determine an orientation of the respective end of the connecting hose in relation to a reference point on the basis of the pressures measured at the respective end of the connecting hose by means of the pressure sensors. (Paragraphs 0035-0036, Fig 4)
Regarding claim 7, Junker discloses the connecting hose (hose-18): o comprises a first and a second hose compartment (canopy-13 and floor skid-11), o the hose compartments are separate from one another and extend adjacent to one another along the connecting hose, o the first hose compartment is filled with the liquid connecting the pressure sensors and the second hose compartment provides a circulation region for a medium that can move therein. (Paragraph 0030-0035)
Regarding claim 8, Junker discloses the multiple reference points with a fixed positional relationship to the pressure sensor are assigned to a pressure sensor. (See Figs 1-4, Paragraph 0030-0036)
Regarding claim 9, Junker discloses  a respective orientation measuring module (inclination measuring devices -25 and 26) at both ends of the connecting hose, wherein the orientation measuring modules comprise at least one acceleration sensor and are configured to determine the orientation of the respective pressure sensor in relation to a reference point with a fixed positional relationship to the respective pressure sensor, and the processor is configured to determine the relative height on the basis of the orientation of the pressure sensors, or by a pressure compensating vessel at one end of the connecting hose, wherein the pressure compensating vessel is configured: o to establish and hold constant a base pressure in the connecting hose, or o to compensate for or limit an excess or negative pressure in the connecting hose with respect to an external air pressure. (Figs 1-4, Paragraph 0031, 0034)
Regarding claim 11, Junker discloses an inclination sensor (inclination measuring devices-25 and 26)) for determining an angle of inclination relative to the vertical direction defined by a gravitational field, wherein the inclination sensor comprises: o a fluid container (hose-18), filled with a fluid which is sealed in a gastight manner against an external atmosphere 
Regarding claim 14, Junker discloses a first pressure sensor pair has at least one additional first and one additional second pressure sensor (pressure sensors-29 and 34), and o the processor is configured to average the hydrostatic pressures measured by the first pressure sensors and to average the hydrostatic pressures measured by the second pressure sensors and to determine an angle of inclination based on the results. (Paragraphs 0035-0036, Fig 4)
Regarding claim 15, Junker discloses the fluid container is a tube or hose (hose-18) with two opposite ends and the first pressure sensor is arranged at one end and the second pressure sensor at the other end of the tube or hose opposite the first end. (See Figs 1-4, Paragraph 0030-0035)
Regarding claim 16, Junker discloses a housing (support frame-10) having the tube or hose (hose-18), the sensors (pressure sensors-19-20 and 29 and 34) and the processor (Paragraph 0030-0035), wherein the positional relation and the distance apart of the pressure sensors is fixed and defined by the housing. (See Figs 1-4, Paragraph 0030-0035)
Regarding claim 17, Junker discloses the hose (hose-18) is a spiral hose with two opposite ends (See Figs 1-4) and the first pressure sensor (pressure sensor-19) is arranged at one end and the second pressure sensor (pressure sensor-20) at the other end of the spiral hose opposite the first end.
Regarding claim 18, Junker discloses a telescopic housing (frame-10) having the spiral hose (hose-18), the sensors (pressure sensors 19-20 and 29 and 34) and the processor (Paragraph 0030-0035), wherein: o the positional relation and the distance of the pressure sensors apart is fixed and defined by the telescopic housing, o the telescopic housing has mainly two housing parts (canopy-13 and skid-11), and each housing part fixes one of the two ends of the spiral hose and one pressure sensor, and o the two housing parts can be moved relative to each other along a common axis to defined positions. (See Figs 1-4, Paragraph 0030-0035)
Regarding claim 19, Junker discloses another pressure sensor pair wherein the another pressure sensor pairs are arranged on pressure sensor pair axes arranged at a defined angle relative to each other, and o the processor is also configured i. to determine in pairs a relative height in the direction of gravity between two pressure sensors of each pressure sensor pair based on the hydrostatic pressures measured by the two pressure sensors, wherein the hydrostatic pressures measured by the two pressure sensors of each pair can be assigned by the processor to an identical common measurement time, and ii. to determine at least one angle of inclination in relation to the vertical direction based on a relative height determined in pairs for a pressure 
Regarding claim 20, Junker discloses o the fluid container is shaped like a disk or plate and has two main surfaces substantially parallel to each other, and o the pressure sensors of a pressure sensor pair are arranged opposite each other with respect to a centre of the fluid container designed in the shape of a disk or plate, in the edge region of said container, or o the fluid container is toroidal in shape and has a rotational axis, and o the pressure sensors of a pressure sensor pair are arranged opposite each other in relation to the rotational axis in the region of an outer circumference of the toroidal fluid container, or o the fluid container is spherical and has a sphere centre, and o the pressure sensors of a pressure sensor pair are arranged opposite each other in the edge region of the sphere with respect to the centre of the latter, or o the additional pressure sensor pairs correspond to a second and a third pressure sensor pair with a third, fourth, fifth and sixth pressure sensor, o the fluid container is cube-shaped, and o the pressure sensors of a pressure sensor pair are arranged opposite each other in relation to the cube centre in the region of the cube faces, and each pressure sensor is assigned to one cube surface, or o the cube-shaped fluid container has a connecting channel, which is filled with the connecting fluid and is designed to connect the pressure sensors of at least one pressure sensor pair via the connecting fluid, wherein the connecting channel has three connecting sub-channels, and two pressure sensors of a pressure sensor pair are assigned to each connecting sub-channel and the connecting sub-channels are designed to connect the two pressure sensors of the respectively assigned pressure sensor pair via the connecting fluid, or o the inclination sensor having a pressure equalization vessel, wherein the pressure equalization vessel is configured i. to set and maintain constant a base pressure in the fluid container, or ii. to equalize and/or limit an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Junker et al US 20150069814 (hereinafter “Junker”) in view of Saarbergwerke AG DE29709876 (hereinafter “Saarbergwerke”)
Regarding claim 2, Junker discloses the device according to claim 1.
However, Junker fails to disclose a first and a second temperature sensor, wherein o each of the temperature sensors is assigned to a pressure sensor, o the first temperature sensor is configured to measure the temperature at the first pressure sensor, in particular in the liquid, o the second temperature sensor is configured to measure the temperature at the second pressure sensor, in particular in the liquid, and o the processor is configured to determine the relative height also on the basis of the measured temperatures. Saarbergwerke discloses a first and a second temperature sensor, wherein o each of the temperature sensors is assigned to a pressure sensor, o the first temperature sensor is configured to measure the temperature at the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Saarbergwerke into Junker for the purpose of increasing result accuracy. The modification would allow for taking into account the temperature during pressure readings and adjusting the results accordingly to minimize errors.
Regarding claim 6, Junker discloses the device according to claim 1.
However, Junker fails to disclose additional temperature sensors, wherein: o the connecting hose comprises multiple temperature measurement regions distributed over its length, o at least one of the further temperature sensors is assigned to each temperature measurement region, o the further temperature sensors are configured to measure the temperature in the assigned temperature measurement region, and o the processor is configured to determine the relative height also based on the temperatures measured in the temperature measurement regions of the connecting hose. Saarbergwerke discloses additional temperature sensors, wherein: o the connecting hose comprises multiple temperature measurement regions distributed over its length, o at least one of the further temperature sensors is assigned to each temperature measurement region, o the further temperature sensors are configured to measure the temperature in the assigned temperature measurement region, and o the processor is configured to determine the relative height also based on the temperatures measured in the temperature measurement regions of the connecting hose. (Paragraph 0026-0028, 0033)

Regarding claim 12, Junker discloses the device according to claim 1.
However, Junker fails to disclose a first and a second temperature sensor, wherein: o each of the temperature sensors is assigned to a pressure sensor, o the first temperature sensor is configured to measure the temperature at the first pressure sensor, in particular in the connecting fluid, o the second temperature sensor is configured to measure the temperature at the second pressure sensor, in particular in the connecting fluid, and o the processor is configured to determine the relative height in the direction of gravity and the angle of inclination, also based on the measured temperatures, wherein a temperature gradient between the two pressure sensors that is present in the connecting fluid is also taken into account in determining the angle of inclination. (Paragraph 0026-0028, 0033)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Saarbergwerke into Junker for the purpose of increasing result accuracy. The modification would allow for taking into account the temperature during pressure readings and adjusting the results accordingly to minimize errors.

Claims 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Junker et al US 20150069814 (hereinafter “Junker”) in view of Girardey et al US20130124143 (hereinafter “Girardey”).
Regarding claim 3, Junker discloses the device according to claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Girardey into Junker for the purpose of increasing result accuracy. The modification would allow for correcting the detected results based on specific time ranges.
Regarding claim 13, Junker discloses the inclination sensor 
However, Junker fails to disclose a synchroniser and in that the pressure sensors or temperature sensors are electrically connected to each other, wherein the synchroniser is configured: o to synchronize a first measurement time, at which the first pressure or temperature sensor measures, with a second measurement time, at which the second pressure or temperature sensor measures, by means of an electrical trigger signal, or o to synchronize hydrostatic pressures or temperatures measured asynchronously by the pressure sensors or temperature sensors over time, wherein the measured hydrostatic pressures and/or temperatures can be assigned to an identical common measurement time based on the result. Girardey discloses a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Girardey into Junker for the purpose of increasing result accuracy. The modification would allow for correcting the detected results based on specific time ranges.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Junker et al US 20150069814 (hereinafter “Junker”) in view of Wittmann Franz DE 2739975 (hereinafter “Wittmann”).
Regarding claim 10, Junker discloses the device according to claim 1.
However, Junker fails to disclose a display or an input keyboard with operating fields at least one end of the connecting hose, wherein the processor is configured: i. to display, at the respective end of the connecting hose, information relating to the measured temperatures and pressures, or ii. to execute instructions that are input via the operating fields of the input keyboard. Wittman discloses a display (display device-8) with operating fields at least one end of the connecting hose (hose-5), wherein the processor is configured: i. to display, at the respective 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Wittman into Junker for the purpose of increasing result accuracy. The modification would allow for monitoring the pressure and temperature in real time and adjusting the device accordingly if needed.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior arts such as Junker, Girardey and Saarbergwerke made available do not teach, or fairly suggest, a respective wireless module at each end of the connecting hose, wherein o the sensors are connected to the respective wireless module, and o the wireless module is configured to receive and to process a wireless trigger signal, and o in that the synchronizer is configured to synchronize the measurement time points on the basis of a wireless trigger signal, so that the sensors measure pressure or temperature in a synchronized manner on the basis of the wireless trigger signal.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855